Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the first non-final office action on the merits. Claims 11-21 are currently pending.

Priority
Acknowledgment is made of applicant’s claim for priority under National Stage Application No. PCT/EP2018/081997, filed on November 21, 2018.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. ATA 492/2017, filed on December 21, 2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 11, 2020 has been received and considered by the examiner.

Drawings
The drawings are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites “each of said anchors is coupled to one of said two squeezing drives” in lines 3-4. However, claim 19 recites “said anchor is coupled to both said squeezing drives” in lines 2-3. Claim 20 is dependent on claim 19. If there are only two anchors, as recited in claim 20, it is unclear to the examiner how each anchor can be coupled to “one of said two squeezing drives” and “both said squeezing drives” as recited by the applicant. For examination purposes, claim 20 has been construed as being dependent upon claim 12. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-14 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salciccia (US 10,036,128 B2).
Regarding claim 11, Salciccia teaches (Fig. 1-12): A tamping assembly (1) for tamping sleepers (T) of a track (Fig. 1-2), the tamping assembly (1) comprising: a tamping unit (3) having a lowerable tool carrier (frame 2) and tamping tools (3a) positioned opposite one another (Fig. 2); a squeezing drive (5) for generating a squeezing motion (Fig. 2 and 2A; col. 4, lines 64-66), and pivot arms (3b) respectively connecting each of said tamping tools (3a) to said squeezing drive (5); and a vibration drive (6) for actuation of said tamping tools with a vibratory motion (col. 4, line 67 – col. 5 line 2), said vibration drive (6) including an electromagnetic actuator (col. 18, lines 48-52). 
The vibration drive (6) of Salciccia can be reasonably interpreted as including an electromagnetic actuator because it utilizes solenoid valves (col. 18, lines 48-52) to actuate the vibration drive, wherein the solenoid valves are supplied by an electronic variable frequency oscillator.  
Regarding claim 12, Salciccia teaches the elements of claim 11, as stated above. Salciccia further teaches (Fig. 4-8): said electromagnetic actuator (6) comprises an anchor (connecting element 11) connected to a shaft (piston 8), and said shaft (8) is guided through a casing orifice (chambers 18, 19 and channel 12) by way of a slide sleeve (annotated Fig. 8 below) (col. 5, lines 56-58).
Regarding claim 13, Salciccia teaches the elements of claim 11, as stated above. Salciccia further teaches (Fig. 4-8): said vibration drive (6) comprises a casing (jacket 7) and said casing (7) is formed with cooling channels (supply conduits 23) for cooling said vibration drive (6) with a liquid cooling medium (oil) (col. 17, lines 19-28; Fig. 8).
Regarding claim 14, Salciccia teaches the elements of claim 11, as stated above. Salciccia further teaches (Fig. 2a and 4-8): said vibration drive (6) is coupled to said tool carrier (2)(Fig. 2A; col. 2, lines 61-65) and to said squeezing drives (5) (col. 2, lines 6-7) by way of non-destructively detachable connections (annotated Fig. 8 below).


    PNG
    media_image1.png
    468
    678
    media_image1.png
    Greyscale

Regarding claim 20, Salciccia teaches the elements of claim 12, as stated above. Salciccia further teaches (Fig. 8): said anchor (11) is one of two anchors (11) movably arranged inside a casing (7) which is closed apart from passages (12, 18, 19), and wherein each of said anchors (11) is coupled to one of said two squeezing drives (5) (col. 6, lines 10-22).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Salciccia (US 10,036,128 B2).
Regarding claim 15, Salciccia teaches the elements of claim 12, as stated above. Salciccia further teaches (Fig. 4-8): said casing (7) is closed except for passages (12, 18, 19), and said anchor (11) is movably arranged in said casing, and said anchor (11) is coupled to at least one squeezing drive (5) (coupled through 13; col. 6, lines 10-22). 
Salciccia discloses the claimed invention except for “only a single anchor is movably arranged in said casing”.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to remove one of the movable anchors in said casing, since it has been held that omission of an essential elements and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184. Further, the removal of a movable anchor would enable the chambers to retain more oil and reduce the weight of the components. 


Allowable Subject Matter
Claims 16-19 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claims and if all claim objections and rejections in view of 35 USC § 112 second paragraph are overcome.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 16 and its depending claim 17, the prior art fails to teach a spring disposed inside said casing and configured to press said anchor against a cover of said casing. While Salciccia (US 10,036,128 B2) teaches (Fig. 8): a connection element (11) that may be interpreted as an anchor and a jacket (7) that may be interpreted as the cover of a casing, the examiner finds no obvious reason to modify the second section (6) of the actuator such that it has a spring inside the casing for pressing said anchor against the cover of said casing. Such a modification would require improper hindsight reasoning. 
Further, while another reference Joy (US 3,621,786 A) teaches (Fig. 4): a spring (32, 33) disposed inside a casing (cylindrical housing 19), it would not be obvious to further configure Joy’s spring such that it presses an anchor against the cover (20) of the casing (19). 
Regarding claim 18, the prior art fails to teach that said electromagnetic actuator comprises two magnetic bodies and two solenoids, and said anchor is arranged for movement relative to said magnetic bodies and said solenoids. While Salciccia (US 10,036,128 B2) teaches (Fig. 9): an electromagnetic actuator (6) comprising two solenoid valves (col. 18, lines 48-59) that may be interpreted as the two solenoids, the examiner finds no obvious reason to modify Salciccia’s electromagnetic actuator to have two magnetic bodies and two solenoids such that the anchor is arranged for movement relative to the magnetic bodies and two solenoids. Such a modification would require improper hindsight reasoning. 
Regarding claim 19, the prior art fails to teach that said anchor is coupled to both said squeezing drives. While Salciccia (US 10,036,128 B2) teaches (Fig. 8): said squeezing drive (5) is one of two squeezing drives (5)(col. 8, lines 43-51), Salciccia’s two squeezing drives (5) are separate from one another with their own anchors, and the examiner finds no obvious reason to modify an anchor to be coupled to both squeezing drives. Such a modification would require improper hindsight reasoning. Further, it would not be obvious to include an additional squeezing drive adjacent to the squeezing drive (5) connected by one anchor, since that would interfere with the placement of the vibration drive (6). 
Regarding claim 21, the prior art fails to teach a spring respectively associated with each of said anchors and disposed to press the respective said anchor against a partition in said casing. While Salciccia (US 10,036,128 B2) teaches (Fig. 8): a connection element (11) that may be interpreted as an anchor and a jacket (7) that may be interpreted as a casing, the examiner finds no obvious reason to modify the second section (6) of the actuator such that it has a spring inside the casing for pressing said anchor against a partition of said casing. Such a modification would require improper hindsight reasoning. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US-3039012-A: Teaches a vibration device or electro-magnetic oscillator that will produce vibrations; the armature 30 is supported by the springs 32 and is fastened thereto by suitable securing means, for example by studs 34; the lower portion of the vibrating rod 23 can be attached to any machine in which mechanical vibrations of the form described are to be used. 
US-3621786-A: Teaches an improved resilient nested compression spring force transmitting structure utilizing balanced compression springs between drive plates, vibrated by the power drive, and driven plates on the tool support actuator.
US-3739465-A: Teaches a bifurcated magnet core blank having a yoke and a pair of arms, from a magnet material having a natural frequency of vibration which is in excess of 25 kHz when said yoke is fixedly mounted.
US-4240352-A: Teaches roller bearings 34 that receive a constant supply of lubricating oil and are cooled thereby. 
US-4312275-A: Teaches a pre-control valve constituted by a pressure control valve operated by direct current solenoids and a main valve controlled thereby and constituted by a fluid flow control valve which has a piston held in a centered rest position by centering springs, the piston being moved by the pre-control valve to direct the hydraulic fluid flow to the hydraulic fluid drive cylinder chambers connected to the fluid flow control valve; the characteristic of such proportional valve is such that the exciting current for the direct current magnets is proportional to the hydraulic fluid flow through the main valve within the operating range. 
US-6401623-B2: Teaches the hydraulic control means associated with the metering means such as the metering ram, that can be produced in a simple way using a set of directional-control valves, particularly electrically-operated directional-control valves designed to selectively direct the hydraulic fluid directly to the gripper ram or to the metering means or to selectively drain the gripper ram directly to the source of fluid or to the metering means. 
US-10421101-B2: Teaches an inner cylinder 10—arranged coaxially to the cylinder axis 7—of the vibration exciter 8 which, in this particular embodiment of the invention, serves simultaneously also as a squeezing drive 3 composed of hydraulic cylinder and cylinder piston; the inner cylinder 10 (or the squeezing drive 3) is mounted for displacement in the axial direction 7 via sliding surfaces 11 in an outer cylinder 12.
US-10563358-B2: Teaches (Fig. 2-3): the two squeezing drives 3 of the tamping tine pair 10, each connected via a joint 11 to one of the two tamping tines 2, are connected to one another—unchangeably with regard to their position relative to one another—to form a drive unit 12; the latter has a sliding bearing 13, situated between the two joints 11, which is freely movable in vertical direction in a bearing guide 14 connected to the tine carrier 6.
US-10633801-B2: Teaches (Fig. 3): a first pressure chamber 20 for producing the squeezing motion 8 is arranged in a hydraulic cylinder 19—having a squeezing piston 17 with a piston rod 18—of the squeezing drive 14; A second pressure chamber 21 is provided at the piston rod side for an opening motion directed opposite to the squeezing motion 8.
US-10808362-B2: Teaches a transmission element for transmitting a vibratory motion is mounted on the eccentric; the eccentric is connected to the shaft in a rotation-locked and radially displaceable manner, wherein the position of the eccentric relative to the shaft is adjustable in radial direction by an adjustment device. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102. The examiner can normally be reached Mon. through Fri. 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        

/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617